Citation Nr: 0415404	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-35 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Benjamin Tuite, Law Clerk





INTRODUCTION

The veteran had active service from August 1973 to March 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2003 by the 
Department of Veterans Affairs (VA) Salt Lake City, Utah 
Regional Office (RO).  The veteran did not request a hearing 
before the Board.  

In October 1975, the RO denied service connection for 
hepatitis.  The veteran did not appeal the adverse 
determination.  As a result, the October 1975 RO decision is 
final.  Thus, new and material evidence is needed to reopen 
the claim.  38 U.S.C.A. § 5108, 7105.  In a June 2003 rating 
decision, the RO denied the claim for service connection for 
hepatitis on a de novo basis.  Irrespective of the RO's 
action in June 2003, the Board must decide whether the 
veteran has submitted new and material evidence to reopen the 
claim of service connection for hepatitis. Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996). Thus, the Board has 
recharacterized the issue as stated on the cover page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In January 2004, the appeal was certified to the Board.  [redacted] 
[redacted], PA-C, in March 2004 submitted a letter to the 
Board which offered an opinion as to the origin of the 
veteran's hepatitis.  The letter was not reviewed by the 
agency of original jurisdiction (AOJ), and the appellant has 
not waived such review of this additional evidence.  When the 
Board considers additional evidence without remanding the 
case to the AOJ for initial consideration, and without 
obtaining a waiver from the appellant, it denies appellants 
"one review on appeal to the Secretary".  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003)(DAV).  Under DAV, the Board is now 
required to remand the case to the AOJ for their initial 
review of the additional evidence.  

Accordingly, the case is REMANDED for the following:

The AOJ should review the letter from 
[redacted], PA-C received in March 
2004 and arrange for any additional 
development suggested by that evidence.  
Then the AOJ should review the veteran's 
claim in light of all additional evidence 
received since their last review.  If the 
determination remains adverse to the 
appellant, he and his representative 
should be provided an appropriate 
supplemental statement of the case and 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



